

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.4

CHARMING SHOPPES, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
 
Agreement dated as of April 2, 2009 (the “Grant Date”) between CHARMING SHOPPES,
INC. (the “Company”) and James P. Fogarty (the “Employee”).


WHEREAS, the Employee has commenced employment with the Company in the capacity
of President and Chief Executive Officer, and as a member of the Board of
Directors of the Company, with effect from the Grant Date;


WHEREAS, the Company determined to grant the stock appreciation rights more
fully described in this Agreement to the Employee; and


WHEREAS, the Company and the Employee are parties to a Severance Agreement dated
as of April 2, 2009, (the “Severance Agreement”). 


1.           Grant of SAR; Consideration; Employee Acknowledgments.
 
The Company hereby confirms the grant, under the Company’s 2004 Stock Award and
Incentive Plan (the “Plan”), to the Employee on the Grant Date of a stock
appreciation right (the “SAR”) with respect to 900,000 shares of the Company’s
common stock, par value $.10 per share (the “Shares”).  The SAR represents the
right to receive, at exercise, a number of Shares with a then Fair Market Value
equal to the appreciation in value of the Shares over the base amount.  The base
amount is $1.82 per share, which is the Fair Market Value of a Share on the
Grant Date (the “Base Amount”).
 
The Employee shall be required to pay no consideration for the grant of the SAR
except for his agreement to become employed by the Company and to provide
services to the Company prior to exercise and his agreement to abide by the
terms set forth in the Plan, this Stock Appreciation Rights Agreement (the
“Agreement”), and any Rules and Regulations under the Plan.  The Employee
acknowledges and agrees that (i) the SAR is nontransferable, except as provided
in Section 9 hereof and in the Plan, (ii) the SAR is subject to forfeiture in
the event of Employee’s termination of employment in certain circumstances, as
specified in Section 7 hereof, and (iii) sales of Shares will be subject to the
Federal securities laws as well as the Company’s policies regulating trading by
employees, including any applicable “blackout” or other designated periods in
which sales of Shares are not permitted.
 
2.           Incorporation of Plan by Reference.
 
            The SAR has been granted to the Employee under the Plan.  All of the
terms, conditions and other provisions of the Plan are hereby incorporated by
reference into this Agreement.  Capitalized terms used in this Agreement but not
defined herein shall have the same meanings as in the Plan.  If there is any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.  The Employee hereby accepts the
grant of the SAR, acknowledges receipt of the Plan, and agrees to be bound by
all the terms and provisions hereof and thereof (as presently in effect or
hereafter amended), and by all decisions and determinations of the Board or
Committee under the Plan.

 
 

--------------------------------------------------------------------------------

 

 
 
3.           Date When Exercisable.
 
(a) This SAR may be exercised only if and to the extent that it has become
exercisable as specified in this Agreement.  Subject to acceleration as provided
in Section 6 below, and limitations on exercisability imposed in Sections 6 and
7 below, and all other terms and conditions of this Agreement, this SAR shall
become exercisable as follows:
 
Vesting Date
 
Exercisable Portion of SAR
April 2, 2010
 
25%
April 2, 2011
 
25%
April 2, 2012
 
25%
April 2, 2013
 
25%



(b) The number of Shares with respect to which the SAR may be exercised shall be
cumulative, but shall not exceed 100% of the Shares subject to the SAR.  If the
foregoing schedule would produce fractional Shares, the number of Shares for
which the SAR becomes exercisable shall be rounded to the nearest whole
Share.  The SAR shall expire at 5:00 p.m. on the day before the seventh
anniversary of the Grant Date, unless the SAR terminates on an earlier date as
provided herein.
 
4.           Method of Exercise.
 
(a) The SAR may be exercised, to the extent the SAR is then vested and
exercisable, by delivery to and receipt by the Secretary of the Company at 3750
State Road, Bensalem, Pennsylvania 19020, of a written notice, signed by the
Employee, specifying the portion of the vested SAR that the Employee wishes to
exercise.  Simultaneous with or as soon as practicable after the receipt of such
notice, the Company shall deliver to the Employee a number of whole Shares that
will be determined by dividing the Stock Appreciation by the Fair Market Value
of a Share on the date of exercise, less applicable tax withholding.  ”Stock
Appreciation” shall mean the amount that results from multiplying (i) the number
of Shares as to which the SAR is exercised by (ii) the amount by which the Fair
Market Value of a Share on the date of exercise exceeds the Base Amount.  Only
whole Shares will be delivered pursuant to the exercise of the SAR.
 
(b) Upon exercise of the SAR, the Company will deliver a stock certificate for
the Shares to be delivered, with any requisite legend affixed.  Such exercise
may include instructions to the Company to deliver Shares due upon exercise of
the SAR to any registered broker or dealer designated by the Committee in lieu
of delivery to the Employee.  Such instructions must designate the account into
which the Shares are to be deposited.  The method of exercise and related
matters governed by this Section 4 shall be subject to Rules and Regulations
adopted by the Committee and in effect at the time the Employee’s notice of
exercise is received by the Company; such Rules and Regulations may vary from or
limit the procedures specified in this Section 4, and may specify other methods
of exercise.  Upon exercise of any portion of the SAR, the exercised portion of
the SAR shall terminate and cease to be outstanding.
 

 
2

--------------------------------------------------------------------------------

 

(c) If, on the date on which the vested SAR will terminate according to its
terms, the Employee has not given the Company written notice of exercise, and if
the Stock Appreciation amount is a positive number, then the outstanding vested
portion of the SAR shall be automatically exercised and taxes shall be withheld
as described in Section 5 below.
 
5.           Tax Withholding.
 
The Company will withhold from the Shares to be delivered upon the exercise of
the SAR a sufficient number of such Shares to satisfy the minimum federal, state
and local tax withholding obligations relating to the SAR exercise.  The Shares
withheld will be valued at the Fair Market Value on the date of exercise,
determined in such manner as may be specified under the Plan.
 
6.           Acceleration of Exercisability; Change of Control Provisions;
Definitions.


(a) The following provisions shall apply in the event of a Change of Control:
 
(i) In the event of a Change of Control at a time when the Employee is employed
by the Company or any of its subsidiaries, if the acquiring company does not
convert the Employee’s outstanding SAR to a stock appreciation right with
respect to the stock of the acquiring company (or the parent of the acquiring
company, if the acquiror is a subsidiary) that has the same economic value,
vesting provisions and other terms as the Employee’s outstanding SAR, this SAR
shall become fully vested and exercisable immediately prior to the occurrence of
such Change of Control.
 
(ii) If the Employee’s employment is terminated as a result of a Qualifying
Termination which occurs upon or within 24 months following a Change of Control,
the SAR shall become fully vested and exercisable on the date of the Qualifying
Termination (to the extent that it is not already vested).
 
(b) Exercise after a Change of Control.  In the event of the Employee’s
termination of employment after a Change of Control, the vested SAR, to the
extent then outstanding, shall be exercisable for the applicable time period
described in Section 7(a)(iii), (iv), (v), (vi) or (vii) (determined without
regard to any requirement that the termination occur at least one year after the
Grant Date).
 
(c)  Other Actions.  In the event of a Change of Control, the Committee may make
such adjustments and take such other actions with respect to outstanding SARs as
the Committee deems appropriate pursuant to Section 10(c) of the Plan.
 
(d)   Involuntary Termination:  Without Cause; Good Reason. If the Employee’s
employment is terminated by the Company without Cause or if he terminates his
employment for Good Reason, this SAR shall become vested and exercisable on the
date of such termination of employment to the extent set forth below (which
shall include (and shall not be in addition to) that portion of this SAR which
has already become vested and exercisable pursuant to Section 3 hereof):



 
3

--------------------------------------------------------------------------------

 



 
Date of Employment Termination
Exercisable Portion of SAR
April 2, 2009 to April 1, 2010
50%
April 2, 2010 to April 1, 2011
75%
April 2, 2011 and thereafter
100%



(e)   Definitions of Certain Terms.  For purposes of this Agreement, the
following definitions shall have the meanings ascribed to them in the Severance
Agreement:


“Beneficial Owner”; “Cause”; “Change of Control” (except that “20%” in Section
2.7(a) of the Severance Agreement shall be changed to “50%” for purposes of this
Agreement); “Good Reason”; “Notice of Termination”; “Qualifying Termination”;
“Disability”; “Person”; “Related Party”;  “Retirement”; and “Voting Securities”
 
7.           Termination of Employment.
 
(a) This SAR shall terminate and no longer be exercisable at the earlier of (i)
the scheduled expiration time of the SAR, as set forth in Section 3(b) above, or
(ii) the earliest time specified below at or following a termination of
employment of the Employee.  In the event of termination of employment before a
Change of Control, the SAR shall be exercisable as follows:
 
(i) The SAR shall terminate at the time of voluntary termination of the
Employee’s employment with the Company and its subsidiaries at any time prior to
the expiration of one year after the Grant Date of this SAR, other than by
reason of the Employee’s death, Disability or Retirement, in which event the SAR
shall no longer be exercisable.
 
(ii) The SAR shall terminate at the time of the involuntary termination for
Cause of the Employee’s employment with the Company and its subsidiaries in
which event the SAR shall no longer be exercisable.
 
(iii) The SAR shall continue in effect until the expiration of 90 days after the
voluntary termination of the Employee’s employment with the Company and its
subsidiaries, other than on account of Retirement, at any time after the
expiration of one year after the Grant Date of this SAR.  During such 90 day
period, this SAR shall be exercisable only to the extent that it was exercisable
at the date of the Employee’s termination of employment.
 
(iv) The SAR shall continue in effect until the expiration of 90 days after the
date the Employee terminates his employment for Good Reason or the involuntary
termination of the Employee’s employment, other than for reasons of Cause or
Disability, with the Company and its subsidiaries at any time.  During such 90
day period, this SAR shall be exercisable to the extent that it was exercisable
at the date of the Employee’s termination of employment pursuant to Section
6(d).
 

 
4

--------------------------------------------------------------------------------

 
 
(v) The SAR shall continue in effect until the expiration of one year after the
Employee’s termination of employment upon Retirement.  During such one year
period, this SAR shall be exercisable to purchase the number of Shares as to
which the SAR was exercisable at the date of Retirement, plus the number of
additional Shares (if any) equal to the product of (i) the number of Shares as
to which the SAR would have become exercisable on the next vesting date pursuant
to Section 3(a) after the date of Retirement in the absence of a termination
(but disregarding any other event occurring prior to that date), and (ii) a
fraction, the numerator of which shall be the number of full and partial months
that the Employee has been employed by the Company or any of its subsidiaries
between the Grant Date and the date of Retirement and the denominator of which
shall be the number of full or partial months between the Grant Date and the
next vesting date pursuant to Section 3(a) after the date of Retirement.
 
(vi) The SAR shall continue in effect until the expiration of one year after the
Employee’s death if the Employee dies while employed by the Company or any of
its subsidiaries.  During such one year period, this SAR shall be exercisable to
the extent that it was exercisable at the date of the Employee’s death, plus the
number of additional shares (if any) as to which the SAR would have become
exercisable within 180 days from the date of the Employee’s death pursuant to
Section 3(a) but for the death of the Employee (but disregarding any other event
occurring prior to that date).
 
(vii) The SAR shall continue in effect until the expiration of one year after
the termination of the Employee’s employment with the Company and its
subsidiaries by reason of the Employee’s Disability.  During such one year
period, this SAR shall be exercisable to the extent that it was exercisable at
the date of the Employee’s Disability, plus the number of additional shares (if
any) as to which the SAR would have become exercisable within 180 days from the
date of the Employee’s Disability pursuant to Section 3(a) but for the
Disability of the Employee (but disregarding any other event occurring prior to
that date).
 
(b) Any portion of the SAR that is not exercisable at the date of termination of
employment and that does not become exercisable pursuant to Section 7(a) shall
terminate as of the Employee’s termination date.  Notwithstanding anything in
this Section 7 to the contrary, in no event may the SAR be exercised after the
expiration date of the SAR as set forth in Section 3(b).
 
(c) Except as provided in Section 8, an Employee shall not be deemed to have
terminated employment for purposes of this Section 7 if his employment
terminates with the Company but thereafter continues with one of the Company’s
subsidiaries or terminates with a subsidiary but thereafter continues with the
Company or another subsidiary.
 
8.           Change in Job Status.
 
Should the Employee cease to have the titles of President and Chief Executive
Officer of the Company (other than in connection with the termination of the
Employee’s employment with the Company) then the Employee’s employment with the
Company and its subsidiaries shall be deemed to have been terminated
involuntarily (but not for Cause) in respect of all or a portion of this SAR.
 

 
5

--------------------------------------------------------------------------------

 

9.           Limits on Transfer of SARs; Beneficiaries.
 
No right or interest of a participant in this SAR shall be pledged, encumbered
or hypothecated to or in favor of any third party or shall be subject to any
lien, obligation or liability of the Employee to any third party.  This SAR
shall not be transferable to any third party by the Employee otherwise than by
will or the laws of descent and distribution, and this SAR shall be exercisable,
during the lifetime of the Employee, only by the Employee; provided, however,
that the Employee will be entitled to designate a beneficiary or beneficiaries
to exercise his or her rights under this SAR upon the death of the Employee, in
the manner and to the extent permitted by the Committee under Rules and
Regulations adopted by the Committee under the Plan, and the Committee may
permit transfers otherwise to the extent permitted under the Plan.
 
10.           Investment Representation.
 
         Unless, at the time of any exercise of this SAR, the issuance and
delivery of Shares hereunder to the Employee is registered under a
then-effective registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), and complies with all applicable registration
requirements under state securities laws, the Employee shall provide to the
Company, as a condition to the valid exercise of this SAR and the delivery of
any certificates representing Shares, appropriate evidence, satisfactory in form
and substance to the Company, that he or she is acquiring the Shares for
investment and not with a view to the distribution of the Shares or any interest
in the Shares, and a representation to the effect that the Employee shall make
no sale or other disposition of the Shares unless (i) the Company shall have
received an opinion of counsel satisfactory to it in form and substance that
such sale or other disposition may be made without registration under the
then-applicable provisions of the Securities Act, the related rules and
regulations of the Securities and Exchange Commission, and applicable state
securities laws and regulations, or (ii) the sale or other disposition of the
Shares shall be registered under a currently effective registration statement
under the Securities Act and complies with all applicable registration
requirements under state securities laws.  The certificates representing the
Shares may bear an appropriate legend giving notice of the foregoing restriction
on transfer of the Shares, and any other restrictive legend deemed necessary or
appropriate by the Committee.
 
 
11.           Miscellaneous. 
 
This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties.  This Agreement constitutes the entire agreement
between the parties with respect to the SAR, and supersedes any prior agreements
or documents with respect to the SAR.  No amendment, alteration, suspension,
discontinuation or termination of this Agreement which may impose any additional
obligation upon the Company or impair the rights of the Employee with respect to
the SAR shall be valid unless in each instance such amendment, alteration,
suspension, discontinuation or termination is expressed in a written instrument
duly executed in the name and on behalf of the Company and by the Employee. 
 

















 
6

--------------------------------------------------------------------------------

 



CHARMING SHOPPES, INC.
   
By:  ________________________________
        (Authorized Officer)
 
EMPLOYEE:
 
____________________________________
James P. Fogarty

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
7

--------------------------------------------------------------------------------

 
